Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 8/27/2021 and 6/6/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, in claim 9, “an inlet and an outlet, and wherein the fan is configured to purge the controlled atmosphere volume via circulation of a gas from the inlet, through the controlled atmosphere volume, and to the outlet” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, in claim 12 and 19, “wherein the cooling system is attached to a second robot and cooling a portion of the second robot via the cooling system” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. No figures disclose having a cooling system coupled to a first robot and a second robot. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10-11, and 14 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Rush (U.S 2016/0338221 A1).
In regards to Claim 1, Rush discloses a robot for conducting a subterranean operation comprising (Fig.1, #100 can be used underground): a main body (Fig.1, #150) comprising a housing (Fig.1-3); a controlled atmosphere volume (Fig.2, #200, which is a controlled atmosphere once sealed) disposed within the housing (Fig.2); an electrical component (Fig.2, #202a) disposed within the controlled atmosphere volume (Fig.2 and paragraph [0022], which discloses a sealed controlled volume); and a cooling system (Fig.3, #204/302/352/152/356 make up the cooling system) disposed in the housing (Fig.3, disposed within the housing #150), wherein at least a portion of the cooling system is disposed within the controlled atmosphere volume (Fig.3, #204 is disposed within the housing #150). 
In regards to Claim 2, Rush discloses the robot of claim 1, wherein the controlled atmosphere volume is configured to be Atmosphere Explosible (ATEX) certified (Paragraph [0022], which discloses the volume configured as an ATEX) or International Electrotechnical Commission for Explosive Atmospheres (IECEx) certified according to explosive (EX) Zone 1 requirements.
In regards to Claim 3, Rush discloses the robot of claim 1, wherein the cooling system traverses a boundary between the controlled atmosphere volume and a non-controlled atmosphere volume (Fig.2-3, #152 is a panel of the housing which traverses (via thickness) the interior and exterior (non-controlled atmosphere). 
In regards to Claim 4, Rush discloses the robot of claim 3, wherein the cooling system comprises a cooling unit (Fig.3, #152, which the office interprets as the cooling unit) and a heat sink (Fig.3, #204 which the office interprets as a heatsink).
In regards to Claim 5, Rush discloses the robot of claim 4, wherein the heat sink comprises a cold plate (Fig.3, #204) and the cold plate transfers heat from the cold plate to a fluid circulation loop (Fig.3, #204 transfer heat to a plurality of heat pipes #302), and wherein the fluid circulation loop transfers the heat from the cold plate to the cooling unit (Fig.3 and paragraphs [0029-0030], which discloses the heat pipes can transfer heat from the cold plate to the cooling unit #152 to be dissipated outside).
In regards to Claim 6, Rush discloses the robot of claim 5, wherein at least a portion of the cold plate, at least a portion of the fluid circulation loop (Fig.3, #302 are disposed within the volume #200), at least a portion of the cooling unit, or a combination thereof are disposed within the controlled atmosphere volume.
In regards to Claim 7, Rush discloses the robot of claim 6, wherein the cooling unit (Fig.3, #152) traverses a boundary between the controlled atmosphere volume (Fig.3, #152, the interior side/face is within the chamber volume #200) and a non-controlled atmosphere volume (Fig.3, #152, the exterior side/face which is located in the non-controlled atmosphere). 
In regards to Claim 10, Rush discloses the robot of claim 5, wherein the cooling system further comprises a heat exchanger (Fig.3, #304 that is configured to remove at least a portion of the heat from the fluid circulation loop (Fig.3, Paragraph [0034], #304 is configured to remove some of the heat accumulated within the heat pipes #302 as shown).
In regards to Claim 11, Rush discloses the robot of claim 5, wherein the cold plate is disposed in contact with the electrical component (Fig.3, #204 is contacting the electrical component #202a). 
In regards to Claim 14, Rush discloses the robot of claim 1, wherein the electrical component comprises an electronic controller that controls a function of the robot (Paragraphs [0024-0026], which discloses the component #204 contains a controller that controls a function of the robot #100). 
Claims 1-2, 12-14, and 16-18 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Soyland (U.S 2019/0309586 A1).
In regards to Claim 1, Soyland discloses a robot (Fig.2 and 13, #1 and #14) for conducting a subterranean operation (abstract) comprising a main body (Fig.2, #2) comprising a housing; a controlled atmosphere volume disposed within the housing (Fig.5 and paragraph [0101]); an electrical component (Paragraph [0101-0103], discloses electrical components) disposed within the controlled atmosphere volume (Paragraph [0101-0103], discloses electrical components disposed within said chamber); and a cooling system (Fig.3, the casing in conjunction with the oil is consider the cooling system, see paragraph [0102]) disposed in the housing (Fig.3, the oil plus casing is within the chamber, see paragraph [0020]), wherein at least a portion of the cooling system is disposed within the controlled atmosphere volume (Fig.5, the oil is within the chamber).
In regards to Claim 2, Soyland discloses the robot of claim 1, wherein the controlled atmosphere volume is configured to be Atmosphere Explosible (ATEX) certified or International Electrotechnical Commission for Explosive Atmospheres (IECEx) certified according to explosive (EX) Zone 1 requirements (Abstract and Paragraph [0103], discloses the chamber complying with an explosion exposed certification (EX)). 
In regards to Claim 12, Soyland discloses the robot of claim 1, wherein the cooling system is attached to a second robot (Fig.13, #14 is attached to a cooling line) and provides cooling to the robot, the second robot, or a combination thereof (Fig.12 #1 and #14 are both cooled via oil provided by an oil line). 
In regards to Claim 13, Soyland discloses the robot of claim 1, wherein the robot comprises an iron roughneck and the second robot comprises a drill floor robot, or a pipe handler, or a combination thereof (Fig.13, #1/#14 pipe handler and an iron roughneck). 
In regards to Claim 14, Soyland discloses the robot of claim 1, wherein the electrical component comprises an electronic controller that controls a function of the robot (Fig.13 and paragraph [0020 & 0063], which disclose the robot includes a controller to control the functions of said robot). 
In regards to Claim 16, Soyland discloses the robot of claim 1, wherein the robot comprises a 90% electro-mechanically controlled system, a 90% electro-mechanically powered system, or a combination thereof (Paragraph [0020-0063], discloses the robot is electro mechanically powered/controlled system via wireless and/or wired communication).
In regards to Claim 17, Soyland discloses the robot of claim 1, wherein the robot comprises an iron roughneck, a drill floor robot, a multi-size elevator, a pipe handler (Fig.1-5 and paragraph [0018], discloses a pipe handler), a tubular handler, a racking system, or a combination thereof.
In regards to Claim 18, Soyland discloses a method for conducting a subterranean operation (abstract), the method comprising: operating a robot on a rig (Fig.12, #1 is on a rig); controlling operation of the robot via at least one electrical component disposed within a controlled atmosphere volume of the robot (Abstract and paragraphs [0063], discloses electronic components within the sealed chamber which allows for controlling said operations of robot #1); and cooling the at least one electrical component via a cooling system that is disposed within a housing of the robot and is at least partially disposed within the controlled atmosphere volume ((Fig.3, the casing in conjunction with the oil is consider the cooling system, see paragraph [0102], wherein at least said cooling system is disposed within the chamber (oil)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8-9 is rejected under 35 U.S.C. 103 as being unpatentable over Soyland (U.S 2016/0338221 A1) in view of HA (U.S 2020/0023513 A1). 
In regards to Claim 8, Soyland discloses the robot of claim 1.
Soyland fails to disclose: Wherein the cooling system further comprises a fan which is disposed within the controlled atmosphere volume and is configured to promote circulation of air over the cold plate.
However, HA disclose: Wherein the cooling system further comprises a fan (Fig.10, #261/263) which is disposed within the controlled atmosphere volume (Fig.11) and is configured to promote circulation of air over the cold plate (Fig.11, when the fans are operating, cool air will circulate within the housing, as such the office notes that with the combination of Soyland in view of HA, the controlled atmosphere volume comprising a cold plate coupled to a heat generating component (as taught by Soyland) would be modified to include a fan (as taught by HA) to circulate cool air over said component).
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the controlled atmosphere volume comprising a cold plate coupled to a heat generating component (as taught by Soyland) would be modified to include a fan (as taught by HA) to circulate cool air over said component. By including a fan within the controlled atmosphere, would enable cool air to circulate within said atmosphere helping to dissipate heat to the outside, thus prevent any components within the robot from overheating. 
In regards to Claim 9, Soyland in view of HA discloses the robot of claim 8, wherein the controlled atmosphere volume comprises an inlet (HA, Fig.11, #162) and an outlet (HA, Fig.11, the gap above the inlet) and wherein the fan is configured to purge the controlled atmosphere volume via circulation of a gas from the inlet, through the controlled atmosphere volume, and to the outlet (HA, Fig.11 and paragraph [0093 & 108]). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Soyland (U.S 2016/0338221 A1) in view of HOSEK (U.S 2013/0071218 A1). 
In regards to Claim 15, Soyland discloses the robot of claim 1.
Soyland fails to disclose: Further comprising a motor disposed within the controlled atmosphere volume.
However, Hosek discloses: A motor disposed within the controlled atmosphere volume (Fig.10, motor #48 disposed within control atmosphere #50, see paragraph [0085], as such the office notes that with the combination of Soyland in view of Hosek, the controlled atmosphere volume containing electrical components (as taught by Soyland) would be modified to include an actuator (as taught by Hosek) to provide protection from the gasses and/or flammable liquids in the explosive zone said robot is placed in).
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the controlled atmosphere volume containing electrical components (as taught by Soyland) to include an actuator (as taught by Hosek) to provide protection from the gasses and/or flammable liquids in the explosive zone said robot is placed in. By securing the motor within the chamber, would ensure continual operation of the robot by providing a safe zone for said motor from gasses, contaminations, and/or flammable liquids. 
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to Claim 19, no prior art fairly suggests or discloses “coupling the cooling system to a second robot on the rig; and cooling at least a portion of the second robot via the cooling system”.
Dependent claim 20 is allowably by virtue of its dependency from claim 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Larsen (U.S 2021/0293102 A1) – Discloses a robotic control system having a controlled atmosphere comprising heat generating components. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768. The examiner can normally be reached 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDEEP S BUTTAR/             Primary Examiner, Art Unit 2835